UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
------------------------------------------------------------------X
XIAORAN, LI
                                                                      Civil Action No.:

                                   Plaintiff,

         -against-                                                    COMPLAINT

KPOP STAR HAIR, INC., K-POP NAILS, INC., d/b/a
COCO NAILS ART, INC., XIN LI and
JOHN STEVEN JARAMILLO GARZON.

                                    Defendants.
------------------------------------------------------------------X


         XIAO RAN LI (“Plaintiff”), on behalf of herself, and other similarly situated employees, by and
through her undersigned attorneys, Heiferman & Associates, PLLC, hereby files this Complaint against
Corporate Defendants KPOP STAR HAIR, INC. and K-POP NAILS, INC. d/b/a Coco Nails Art,
Inc.(“Kpop Star Hair” and K-Pop Nails”, or “Corporate Defendants”), XIN LI and JOHN STEVEN
JARAMILLO GARZON (“Individual Defendants,” “Mr. Garzon” “Ms. Li, ” “Employers” or
“Owners”), alleges and states as follows:

                                                INTRODUCTION

    1.       This is an action brought by Plaintiff on her own behalf and on behalf of similarly

             situated employees, alleging violations of the Fair Labor Standards Act, 29 U.S.C. § 201

             et seq. (“FLSA”), and the New York Labor Law (“NYLL”) arising from Defendants’

             various willful and unlawful employment policies, patterns and/or practices.

    2.       Upon information and belief, Defendants have willfully and intentionally committed

             widespread violations of the FLSA and NYLL by engaging in a pattern and practice of

             failing to pay its employees, including Plaintiff, compensation for all hours worked,

             unpaid wages, and overtime compensation for all hours worked over forty (40) hours for




                                                          1
     each workweek, and unpaid “spread of hours” premium for each day they worked ten

     (10) or more hours, and failure to provide undisrupted and adequate meal breaks.

3.   Defendants willfully refused to record all of the hours that Plaintiff and similarly situated

     employees employed by Corporate Defendants work or worked, including work done in

     excess of forty (40) hours each week.

4.   Plaintiff alleges pursuant to the FLSA, that she is entitled to recover from the

     Defendants: (1) unpaid wages and overtime wages; (2) liquidated damages; (3)

     prejudgment and post-judgment interest; and (4) attorney’s fees and costs.

5.   Plaintiff further alleges on behalf of herself, and a class of all other similarly situated

     current and former employees of Defendants, pursuant to NYLL § 650 et seq. and 12

     New York Codes, Rules and Regulations §§ 146 (“NYCRR”) that she is entitled to

     recover from the Defendants: (1) unpaid wages and overtime compensation; (2) unpaid

     “spread of hours” premium for each day they worked ten (10) or more hours; (3) up to

     Five Thousand Dollars ($5,000.00) for Defendants’ failure to provide a Time of Hire

     Notice detailing rates of pay and payday; (4) up to Five Thousand Dollars ($5,000.00)

     for failure to provide a paystub that accurately and truthfully lists employee’s hours

     along with the name, employer’s name, employer’s address and telephone number,

     employee’s rate or rates of pay, any deductible made from employee’s wages, any

     allowances claimed as part of the minimum wage, and the employee’s gross and net

     wage for each pay day; (5) liquidated damages equal to the unpaid “spread of hours”

     premium, unpaid overtime in the amount of twenty five percent under NYLL §§190 et

     seq., §§ 650 et seq., and one hundred percent after April 9, 2011 under New York Wage

     Theft Prevention Act; (6) prejudgment and post-judgment interest; and (7) attorney’s

     fees and costs.



                                              2
                             JURISDICTION AND VENUE

6.    This Court has original federal question jurisdiction over this controversy under 29

      U.S.C. § 216(b) and 28 U.S.C. § 1331.

7.    This Court has jurisdiction over state law claims asserted here pursuant to the Class

      Action Fairness Act, 28 U.S.C. § 1332(d)(2), and has supplemental jurisdiction over the

      New York Labor Law claims pursuant to 28 U.S.C. § 1367(a).

8.    Venue is proper in the Eastern District of New York pursuant to 28 U.S.C. §§1391(b)

      and (c), because Defendants conduct business in this District, and the acts and omissions

      giving rise to the claims herein allege took place in this District.

                                         PLAINTIFF

9.    Plaintiff, XIAO RAN LI, a resident of Queens County, NY, was employed as a

      manicurist by KPOP STAR HAIR, INC., located at 136-80 Roosevelt Ave, Flushing

      New York 11354, from on or about August 10, 2015 until on or about September 30,

      2018. After that, she was employed as a manicurist by K-POP NAILS, INC., located at

      164 E 33rd Street, New York New York 10016, from on or about December 19, 2018

      until on or about July 15, 2019.

                              CORPORATE DEFENDANT

10.   Corporate Defendant KPOP STAR HAIR is a domestic-corporation duly organized and

      existing under the laws of the State of New York with a principal address at 136-80

      Roosevelt Ave, Flushing New York 11354.

11.   KPOP STAR HAIR ceased its operation on September 30, 2018 and relocated and

      reopened On December 19, 2018 under a new corporation name K-POP NAILS.




                                              3
12.   Corporate Defendant K-POP NAILS is a domestic-corporation duly organized and

      existing under the laws of the State of New York with a principal address at 164 E 33rd

      Street, New York New York 10016.

13.   At all times relevant herein and upon information and belief, Corporate Defendants

      KPOP STAR HAIR and K-POP NAILS own and operate nail salons that had gross sales

      in excess of Five Hundred Thousand Dollars ($500,000) per year.

14.   At all times relevant herein and upon information and belief, Corporate Defendants

      KPOP STAR HAIR and K-POP NAILS purchased and handled goods moved in

      interstate commerce.

15.   At all times relevant herein and upon information belief, Corporate Defendants K POP

      STAR HAIR NAIL and K-POP NAILS were and continue to be, “enterprises engaged in

      commerce” within the meaning of the FLSA.

                             INDIVIDUAL DEFENDANTS

16.   Upon information and belief, Defendants, XIN LI and JOHN STEVEN JARAMILLO

      GARZON are the Owners, officers, directors, and/or managing agents of the Corporate

      Defendants. On December 19, 2018, Defendants moved KPOP STAR HAIR, located at

      136-80 Roosevelt Avenue, Flushing New York 11354, to a new address at 164 E 33rd

      Street, New York New York 10016, and changed the name of the store into K-POP

      NAILS, d/b/a COCO NAILS ART.

17.   Upon information and belief, Mr. Garzon and Ms. Li (1) have the power to hire and fire

      employees, (2) supervise and control employee work schedules or conditions of

      employment, (3) determine the rate and method of payment, and (4) maintain

      employees’ records.




                                            4
18.   For example, Mr. Garzon and Ms. Li communicated with employees on a daily basis,

      assigned tasks to employees, indirectly reprimanded any employee who did not perform

      his/her duties correctly, and had the authority to affect any changes to the quality and

      terms of employees’ employment, including changing their schedules, compensation, or

      terminating or hiring such employees.

19.   Upon information and belief, Defendants Mr. Garzon and Ms. Li acted intentionally and

      maliciously and were employers pursuant to FLSA, 29 U.S.C. § 203d, and regulations

      promulgated thereunder, 29 C.F.R. § 791.2, NYLL §2 and the regulations thereunder,

      and are jointly and severally liable with KPOP STAR HAIR and K-POP NAILS.

20.   At all relevant times, Defendants knowingly and willfully failed to pay Plaintiff her

      lawfully earned wages, overtime compensation and failed to provide her a wage notice at

      the time of hiring in violation of the NYLL and the FSLA.

21.   Plaintiff has fulfilled all conditions precedent to this action and/or conditions have been

      waived.

                               STATEMENT OF FACTS

22.   Defendants committed the following alleged acts knowingly, intentionally and willfully

      against the Plaintiff.

23.   At all relevant times, Defendants knowingly and willfully failed to pay Plaintiff her

      lawfully earned wages and overtime compensation.

24.   While employed by Defendants, Plaintiff was not exempt under Federal or State Laws

      requiring employers to pay employees overtime.

25.   At all relevant times, Defendants knowingly and willfully failed to provide Plaintiff with

      Time of Hire Notice detailing rates of pay and payday as well as paystub that lists

      employee’s name, employer’s name, employer’s address and telephone number,



                                              5
      employee’s rate or rates of pay, any deductions made from employee’s wages, and the

      employee’s gross and net wages for each pay day.

26.   Defendants knew that the nonpayment of wages, overtime pay, New York’s “spread of

      hours” premium for every day in which she worked over 10 hours, would financially

      injure Plaintiff and similarly situated employees and violate state and federal laws.

27.   Defendants failed to keep full and accurate records of Plaintiff’s hours and wages.

28.   Upon information and belief, Defendants failed to keep records in order to mitigate

      liability for their wage violations.

29.   Defendants willfully and intentionally committed widespread violations of the FLSA

      and NYLL.

                              PLAINTIFF – XIAO RAN LI
30.   From August 10, 2015 to July 15, 2019, Plaintiff, Xiao Ran Li, was employed as a

      manicurist by KPO STAR HAIR and K-POP NAILS.

31.   Plaintiff’s duties included manicuring and polishing nails.

32.   From August 10, 2015 to November 30, 2015, from January 1, 2016 to November 30,

      2016, from January 1, 2017 to November 30, 2017, and from January 1, 2018 to

      September 30, 2018, Plaintiff worked five days a week and her schedule ran from 10:00

      A.M. to 8:00 P.M. From December 1, 2015 to December 31, 2015, from December 1,

      2016 to December 31, 2016, and from December 1, 2017 to December 31, 2017,

      Plaintiff worked seven days a week and her schedule ran from 10:00 A.M. to 8:00 P.M.

      From December 19, 2018 to December 31, 2018, Plaintiff worked seven days a week

      and her schedule ran from 10:30 A.M. to 8:00 P.M. From January 1, 2019 to July 15,

      2019, Plaintiff worked five days a week and her schedule ran from 10:30 A.M. to 8:00

      P.M.




                                             6
33.   As a result, from August 10, 2015 to November 30, 2015, from January 1, 2016 to

      November 30, 2016, from January 1, 2017 to November 30, 2017, and from January 1,

      2018 to September 30, 2018, Plaintiff worked 50 hours a week. From December 1, 2015

      to December 31, 2015, from December 1, 2016 to December 31, 2016, from December

      1, 2017 to December 31, 2017, and from December 1 to December 18, Plaintiff worked

      70 hours a week. From December 19, 2018 to December 31, 2018, Plaintiff worked 66.5

      hours a week. From January 1, 2019 to July 15, 2019, Plaintiff worked 47.5 hours a

      week.

34.   From August 10, 2015 to December 31, 2015, Plaintiff was paid a flat rate of $80.00 per

      day. Plaintiff’s calculated hourly wage was $8.00, and the legal minimum hourly wage

      was $8.75.

35.   From January 1, 2016 to December 31, 2016, Plaintiff was paid a flat rate of $80.00 per

      day. Plaintiff’s calculated hourly wage was $8.00, and the legal minimum hourly wage

      was $9.00.

36.   From January 1, 2017 to December 31, 2017, Plaintiff was paid a flat rate of $80.00 per

      day. Plaintiff’s calculated hourly wage was $8.00, and the legal minimum hourly wage

      was $10.50.

37.   From January 1, 2018 to March 9, 2018, Plaintiff was paid a flat rate of $80.00 per day.

      Plaintiff’s calculated hourly wage was $8.00, and the legal minimum hourly wage was

      $12.00.

38.   From March 10, 2018 to September 30, 2018, Plaintiff was paid a flat rate of $100.00

      per day. Plaintiff’s calculated hourly wage was $10.00, and the legal minimum hourly

      wage was $12.00.




                                            7
39.   From December 19, 2018 to December 31, 2018, Plaintiff was paid a flat rate of $100

      per day. Plaintiff’s calculated hourly wage was $10.53, and the legal minimum hourly

      wage was $13.00.

40.   From January 1, 2019 to April 30, 2019, Plaintiff was paid a flat rate of $100 per day.

      Plaintiff’s calculated hourly wage was $10.53, and the legal minimum hourly wage was

      $15.00.

41.   From May 1, 2019 to July 15, 2019, Plaintiff was paid a flat rate of $120 per day.

      Plaintiff’s calculated hourly wage was $12.63, and the legal minimum hourly wage was

      $15.00.

42.   From August 10, 2015 to July 15, 2019, Plaintiff was not compensated in accordance

      with the minimum wage laws of the State of New York.

43.   From August 10, 2015 to July 15, 2019, Plaintiff was not provided with undisrupted

      lunchtime while other Mexican employees can have undisrupted one-hour lunchtime.

44.   From August 10, 2015 to July 15, 2019, Defendants withheld Plaintiff’s tips if the

      customers paid the bills by credit card.

45.   From August 10, 2015 to July 15, 2019, Plaintiff was not compensated at least one-and-

      one-half of the minimum wage or his calculated hourly wage, whichever is greater, from

      all hours worked above forty (40) in each workweek.

46.   While employed by Defendants, Plaintiff was not exempt under federal and state laws

      requiring employer to pay employee overtime.

47.   From August 10, 2015 to July 15, 2019, Plaintiff was not compensated for New York’s

      “spread of hours” premium for shifts that lasted longer than ten (10) hours.




                                             8
                      COLLECTIVE ACTION ALLEGATIONS

48.   Defendants knowingly and willfully operated their business with a policy of not paying

      Plaintiff and other similarly situated employees the applicable overtime wage, in

      violation of the FLSA and NYLL and the supporting federal and New York State

      Department of Labor Regulations.

49.   Defendants knowingly and willfully operated their business with a policy of not paying

      the New York State “spread of hours” premium to Plaintiff and other similarly situated

      employees.

50.   Plaintiff bring this action herself and as class representative on behalf of all other and

      former non-exempt employees who have been or were employed by the Defendants for

      up to the last three (3) years, through entry of judgment in this case (the “Collective

      Action Period”) and whom were not compensated at least the overtime compensation for

      all hours worked in excess of forty (40) hours per week (the “Collective Action

      Members”).

51.   Upon information and belief, the Collective Action Members are so numerous the

      joinder of all members is impracticable. The identity and precise number of such persons

      are unknown and the facts upon which the calculations of that number may be

      ascertained are presently within the sole control of the Defendants. Upon information

      and belief, there are Collective Action Members, who have worked for or have

      continued to work for the Defendants during the Collective Action Period, most of

      whom would not likely file individual suits because of their fear of retaliation, lack of

      adequate financial resource, access to attorneys, or knowledge of their claims. Therefore,

      Plaintiff submits that this case should be certified as a collective action under the FLSA

      29 U.S.C. §216(b).



                                              9
52.      Plaintiff will fairly and adequately protect the interest of the Collective Action Members

         and has retained counsel that is experienced and competent in the field of employment

         law. Plaintiff has no interest that is contrary to or in conflict with those members of this

         collective action.

53.      This action should be certified as collective action because the prosecution of separate

         action by individual members of the collective action would risk creating either

         inconsistent or varying adjudication with respect to individual members of this case that

         would as a practical matter be dispositive of the interest of the other members not a party

         to the adjudication, or subsequently impair or impede their ability to protect their

         interest.

54.      A collective action is superior to other available methods for the fair and efficient

         adjudication of this controversy, since joinder of all members is impracticable.

         Furthermore, inasmuch as the damages suffered by individual Collective Action

         Members may be relatively small, the expenses and burden of individual litigation

         makes it virtually impossible for the members of the collective action to individually

         seek redress for the wrongs done to them. There will be no difficulty in the management

         of this action as collective action.

55.      Questions of law and fact common to members of the collective action predominate over

         questions that may affect only individual members because Defendants have acted on

         grounds generally applicable to all members. Among the questions of fact common to

         Plaintiff and other Collective Action Members are:

      a. Whether the Defendants employed the Collective Action Members within the meaning

         of the FLSA;




                                                10
      b. Whether the Defendants failed to pay the Collective Action Members the applicable

         overtime wage for the hours they worked exceeding forty hours per week;

      c. Whether the Defendants failed to pay the Collective Action Members spread of hours

         payment for each day an employee worked over ten (10) hours.

      d. Whether the Defendants failed to provide the Collective Action Members with a wage

         notice at the time of hiring as required by the NYLL, and a notice of pay rate at each pay

         period;

      e. Whether the Defendants’ violations of the FLSA are willful as that terms are used within

         the context of the FLSA; and

      f. Whether the Defendants are liable for all damages claimed hereunder, including but not

         limited to compensatory, punitive, and statutory damages, interest, costs and

         disbursements and attorneys’ fees.

56.      Plaintiff know of no difficulty that will be encountered in the management of this

         litigation that would preclude its maintenance as a collective action.

57.      Plaintiff and other similar situated have been substantially damaged by Defendants’

         unlawful conducts.

                                   STATEMENTS OF CLAIM

                                           COUNT Ⅰ

[Violation of the Fair Labor Standards Act – Minimum Wage Brought on Behalf of the

                               Plaintiff and the FLSA Collective]

58.      Plaintiff re-alleges and incorporates by reference all preceding paragraphs as though

         fully set forth herein.

59.      At all relevant times, upon information and belief, Defendants have been and continue to

         be, “employers” engaged in interstate “commerce” and/or in the production of “goods”



                                               11
      for “commerce,” within the meaning of the FLSA, 29 U.S.C. §§206(a) and §§207(a).

      Further, Plaintiff is covered within the meaning of FLSA, 29 U.S.C. §§ 206(a) and

      207(a).

60.   At all relevant times, Defendants employed “employees” including Plaintiff, within the

      meaning of FLSA.

61.   At all relevant times, Plaintiff was employed by Defendants within the meaning of 29

      U.S.C. §§201 and 203.

62.   Upon information and belief, at all relevant times, Defendants have had gross revenues

      in excess of Five Hundred Thousand Dollars ($500,000) per year.

63.   The FLSA provides that any employer engaged in commerce shall pay employees the

      applicable minimum wage. 29 U.S.C. § 206(a).

64.   At all relevant times, Defendants had a policy and practice of refusing to pay the

      statutory minimum wage to Plaintiff for some or all of the hours they worked.

65.   The FLSA provides that any employer who violates the provisions of 29 U.S.C. § 206

      shall be liable to the employees affected in the amount of their unpaid minimum

      compensation, and in an additional equal amount as liquidated damages.

66.   Defendants knowingly and willfully disregarded the provisions of the FLSA as

      evidenced by failing to compensate Plaintiff at the statutory minimum wage when they

      knew or should have known such was due and that failing to do so would financially

      injure Plaintiff.




                                            12
                                             COUNT Ⅱ

[Violation of the Fair Labor Standards Act – Overtime Pay Brought on Behalf of the Plaintiff

                                    and the FLSA Collective]

   67.   Plaintiff re-alleges and incorporates by reference all preceding paragraphs as though

         fully set forth herein.

   68.   The FLSA provides that no employer engaged in commerce shall employ a covered

         employee for a work week longer than forty (40) hours unless such employee receives

         compensation for employment in excess of forty (40) hours at a rate not less than one

         and one-half times the regular rate at which he or she is employed, or on and one-half

         times the minimum wage, whichever is greater, 29 U.S.C. §207(a).

   69.   The FLSA provides that any employer who violates the provisions of 29 U.S.C. §207

         shall be liable to the employees affected in the amount of their unpaid overtime

         compensation, and in an additional equal amount as liquidated damages.

   70.   Defendants’ failure to pay Plaintiff her overtime pays violated the FLSA.

   71.   At all relevant times, Defendants had, and continues to have a policy of practice of

         refusing to pay overtime compensation at the statutory rate of time and a half to Plaintiff

         for all hours worked in excess of forty (40) hours per workweek, which violated and

         continues to violate the FLSA, 29 U.S.C. §§ 201, et seq., including 29 U.S.C.

         §§207(a)(1) and 215(a).

   72.   The FLSA and supporting regulations required employers to notify employees of

         employment law requirements. 29 C.F.R. §516.4.

   73.   Defendants willfully failed to notify Plaintiff of the requirements of the employment

         laws in order to facilitate their exploitation of Plaintiff’s labor.




                                                  13
74.   Defendants knowingly and willfully disregarded the provisions of the FLSA as

      evidenced by their failure to compensate Plaintiff the statutory overtime rate of time of

      one and a half for all hours worked in excess of forty (40) hours per week when they

      knew or should have known such was due and that failing to do so would financially

      injure Plaintiff.

                                       COUNT Ⅲ

                    [Violation of New York Labor Law—Minimum Wage]
75.   Plaintiff re-alleges and incorporates by reference all allegations in all preceding

      paragraphs.

76.   Defendants have engaged in a widespread pattern, policy, and practice of violating the

      NYLL, as detailed in this Complaint.

77.   At all times relevant, Plaintiff has been employees of Defendants, and Defendants have

      been employers of Plaintiff within the meaning of the NYLL 650 et seq., and the

      supporting New York State Department of Labor Regulations.

78.   At all times relevant, Plaintiff has been covered by the NYLL.

79.   The wage provisions of Article 19 of the NYLL and the supporting New York State

      Department of Labor Regulations apply to Defendants and protect Plaintiff.

80.   Defendants failed to pay Plaintiff the minimum hourly wages to which they were entitled

      under the NYLL and the supporting New York State Department of Labor Regulations.

81.   Defendants were required to pay Plaintiff the non-tipped minimum wage at a rate of for

      all hours worked from under the NYLL 650 et seq. and the supporting New York State

      their Department of Labor Regulations.

82.   Pursuant to the New York Wage Theft Prevention Act, an employer who fails to pay the

      minimum wage shall be liable, in addition to the amount of any underpayments, for




                                             14
      liquidated damages equal to the total of such under-payments found to be due the

      employee.

83.   Through knowing or intentional failure to pay minimum hourly wages to Plaintiff,

      Defendants have willfully violated the NYLL, Article 19, 650 et seq., and the supporting

      New York State Department of Labor Regulations.

84.   Due to Defendants’ willful violations of the NYLL, Plaintiff is entitled to recover from

      Defendants his unpaid minimum wages, liquidated damages as provided by the NYLL,

      reasonable attorneys’ fees, costs and pre-judgment and post-judgment interest.

                                       COUNT IV

                  [Violation of New York Labor Law – Overtime Pay]

85.   Plaintiff re-alleges and incorporates by reference all preceding paragraphs as though

      folly set forth herein.

86.   Pursuant to the New York Wage Theft Prevention Act, an employer who fails to pay

      proper overtime compensation shall be liable, in addition to the amount of any

      underpayments, for liquidated damages equal to the total of such under-payments found

      to be due to the employees.

87.   Defendants' failure to pay Plaintiff her overtime pays violated the NYLL.

88.   Defendants' failure to pay Plaintiff was not in good faith.

                                      COUNT V

            [Violation of New York Labor Law – Spread of Hours Pay]

89.   Plaintiff re-alleges and incorporates by reference all preceding paragraphs as though

      fully set forth herein.

90.   The NYLL requires employers to pay an extra hours’ pay for every day that an

      employee works an interval in excess of ten hours pursuant to NYLL §§190m et seq.,


                                             15
         and §§ 650, et seq., and New York State Department of Labor regulations § 146-1.6.

91.      Defendants’ failure to pay Plaintiff the spread-of-hours pay was not in good faith.

                                          COUNT ⅤI

      [Violation of New York Labor Law – Time of Hire Wage Notice Requirement]

92.      Plaintiff re-alleges and incorporates by reference all preceding paragraphs as though

         fully set forth herein.

93.      The NYLL and supporting regulations require employers to provide written notice of the

         rate or rates of pay and the basis thereof, whether paid by the hour, shift, day, week,

         salary, piece, commission, or other; allowances, if any, claimed as a part of minimum

         wage, including tip, meal, or lodging allowances; the regular pay day designated by the

         employer; the name of the employer; any "doing business as" names used by the

         employer; the physical address of employer's main office or principal place of business,

         and a mailing address if different; the telephone number of the employer. NYLL §195-l

         (a).

94.      Defendants intentionally failed to provide notice to employees in violation of NYLL

         §195, which requires all employers to provide written notice in the employee's primary

         language about the terms and conditions of employment related to rate of pay, regular

         pay cycle and rate of overtime on his or her first day of employment.

95.      Defendants not only did not provide notice to each employee at Time of Hire but failed

         to provide notice to Plaintiff even after the fact.

96.      Due to Defendants' violations of NYLL, Plaintiff is entitled to recover from Defendants,

         jointly and severally, $50.00 for each workday that the violation occurred or continued

         to occur, up to $5,000.00, together with costs and attorneys' fees pursuant to NYLL §198

         - l (b).



                                                 16
                                         COUNT VII

        [Violation of New York Labor Law – New York Pay Stub Requirement]

 97.    Plaintiff re-alleges and incorporates by reference all preceding paragraphs as thought

        fully set forth herein.

 98.    The NYLL and supporting regulations require employers to provide detailed paystub

        information to employees every payday. NYLL §195-1(d).

 99.    Defendants have failed to make a good faith effort to comply with the NYLL with

        respect to compensation of Plaintiff and did not provide the paystub on or after Plaintiff’

        payday.

 100.   Due to Defendants’ violations of NYLL, Plaintiff is entitled to recover from Defendants,

        jointly and severally, $250.00 for each workday of the violation, up to $5,000.00 for

        each Plaintiff together with costs and attorneys’ fees pursuant to NYLL §198-1(d).

                                        COUNT ⅦI

[Civil Damages for Deceptive Acts and Practices, Violation of New York General Business

                        Law §349 Brought on Behalf of the Plaintiff]

 101.   Plaintiff re-alleges and incorporates by reference all preceding paragraphs as though

        fully set forth herein.

 102.   New York General Business Law §349 provides that if any person willfully files a

        fraudulent information return with respect to payments reported to be made to any other

        person, such other person may bring a civil action for damages against the person so

        filing such a return.

 103.   Due to Defendants' violation of New York General Business Law §349, Plaintiff is

        entitled to recover from Defendants, jointly and severally, their actual damages or fifty

        dollars ($50.00), whichever is greater, or both such actions.



                                              17
   104.     Plaintiff demands the right to examine, in person or by attorney, the minutes of the

            proceedings of the shareholders and records of shareholders of Corporate Defendant

            COCO NAILS ART to recover wages owed as employees of the corporation.

                                      PRAYER FOR RELIEF

       WHEREFORE, Plaintiff, on behalf of herself respectfully requests that this Court enter a

judgment providing the following relief: Designation of this action as a collective action on behalf

of the Collective Action Members and prompt issuance of notice pursuant to 29 U.S.C. §216 (b)

to all similarly situated members of an FLSA Opt-in Class, apprising them of the pendency of this

action, permitting them to assert timely FLSA claims in this action by filing individual Consents

to Sue pursuant to 29 U.S.C..§216(b) and appointing Plaintiff and their counsel to represent the

Collective Action Members;

          a. An order tolling the statute of limitations;

          b. A declaratory judgment that the practices complained of herein are unlawful under

             the FLSA and the NYLL;

          c. An injunction against the Defendants and its officers, agents, successors,

             employees, representative and any and all persons acting in concert with

             Defendants, as provided by law, from engaging in each of the unlawful practices,

             policies and patterns set forth herein;

          d. An award of unpaid wages, overtime compensation, and spread-of-hours

             compensation, as well as expenses Plaintiff incurred on behalf of Defendants due

             under the FLSA and the NYLL;

          e. An award of liquidated and/or punitive damages as a result of the Defendants'

             willful failure to pay for all hours worked and overtime wages pursuant to 29



                                                   18
          U.S.C. §216 and the NYLL;

       f. An award of liquidated damages as a result of the Defendants' failure to furnish a

          notice at the time of hiring, pursuant to the NYLL

       g. An award of liquidated damages as a result of the Defendants’ failure to furnish

          statements with each payment of wages, pursuant to the NYLL;

     h. An award of prejudgment and post-judgment interests;

     i. Providing that if any amounts remain unpaid upon the expiration of ninety days

         following the issuance of judgment, or ninety days after expiration of the time to

         appeal and no appeal if then pending, whichever is later, the total amount of judgment

         shall automatically increase by fifteen percent, as required by NYLL §198(3);

     j. An award of costs and expenses of this action together with reasonable attorneys'

         and expert fees; and

     k. Such other and further relief as this Court deems just and proper.

Dated: March 6, 2020
       Flushing, New York
                                               Heiferman & Associates, PLLC
                                               Attorneys for Plaintiff and the proposed FLSA
                                               Collective


                                            By: /s/ Carter R. Qi, Esq.
                                                Carter R. Qi, Esq.
                                                136-20 38th Avenue, Suite 10E
                                                Flushing, New York 11354
                                                (718) 888-9545
                                                Carter@HeifermanLaw.com




                                               19
EXHIBIT 1




    20
EXHIBIT 2




    22
                 NOTICE OF INTENTION TO ENFORCE SHAREHOLDER
                        LIABILITY FOR SERVICES REDERED


TO: Shareholders of KPOP STAR HAIR, INC., K-POP NAILS, INC., d/b/a
COCO NAILS ART, INC.
        PLEASE TAKE NOTICE, that pursuant to the provisions of Section 630 of the Business
Corporation Law of New York, you are hereby notified that Xiao Ran Li, and others similarly
situated intend to charge you and hold you personally liable, jointly and severally, as one of the ten
largest shareholders of E Capital Funding LLC. for all debts, wages, and/or salaries due and owing
to them as laborers, servants and/or employees of the said corporations for services performed by
them for the said corporations within the six (6) years preceding the date of this notice and have
expressly authorized the undersigned, as their attorney, to make this demand on their behalf.




Dated: March 6, 2020




                                                  23
EXHIBIT 3




    24
           DEMAND BY EMPLOYEES TO INSPECT SHARE RECORDS AND
          MINUTES PURSUANT TO SECTION 624 OF THE NEW YORK STATE
                       BUSINESS CORPORATION LAW


TO: Coco Nails Art, Inc.
    164 E 33rd Street
    New York, New York 10016

        PLEASE TAKE NOTICE, that XIAO RAN LI and others similarly situated as employees of
the above corporations who intend to demand, pursuant to the provisions of Section 630 of the
Business Corporation Law of New York, payment of debts, wages and/or salaries due and owing to
them as laborers, servants and/or employees of the above corporations for services performed by
them for the above corporations within the six (6) years preceding the date of this notice from the
ten largest shareholders of the above corporations, and who have expressly authorized the
undersigned, as their attorney, to make this demand on their behalf.
        HEREBY DEMAND the right to examine, in person or by agent or attorney, during usual
business hours, the minutes of the proceedings of the shareholders and records of shareholders of
the above corporations and to make extracts therefrom on or after five (5) days from receipt of this
notice.




Dated: March 6, 2020




                                                 25
EXHIBIT 4




    26
                 RETALIATION



  RETALIATION is ILLEGAL AND PUNISHABLE BY LAW
The FLSA and NYLL allows the Court to impose additional civil penalty, if the
Employer retaliates (any adverse employment actions, harassing, threatening and
similar acts) the Plaintiff in response to this lawsuit.




CONSULT WITH YOUR ATTORNEY IMMEDIATELY


                                      27
